 1   CHAD C. COUCHOT, Bar No. 1 2946
     Schuering Zimmerman & Doyle, llp
 2   400 University Avenue
     Sacramento, California 95825-6502
 3   (916)567-0400
     FAX: 568-0400
 4
     KIM MANDELBAUM, Nevada Bar No. 318
 5   MANDELBAUM ELLERTON & ASSOCIATES
     2012 Hamilton Lane
 6   Las Vegas, Nevada 89106
     Telephone: (702) 367-1234
 7   Facsimile:   (702) 367-1978

 8   Attorneys for Defendants NAPHCARE,
     INC., LARRY WILLIAMSON, M.D., ASHLEY
 9   KOMACSAR, and ARTHUR GALICIA

10
                         IN THE UNITED STATES DISTRICT COURT
11                                DISTRICT OF NEVADA

12
     TONEY ANTHONY WHITE,                           No.    2:16-cv-00734
13
                  Plaintiff,                        STIPULATION AND ORDER TO
14                                                  DISMISS ASHLEY KOMASCAR
     vs.                                            WITH PREJUDICE
15
     COUNTY OF CLARK NEVADA (COCN), a
16   Municipality Incorporated under the State of
     Nevada;     NAPHCARE,       an Alabama
17   Corporation qualified to do business in the
     State of Nevada; et al.,
18
                  Defendants.
19

20         IT IS HEREBY STIPULATED by and between the parties hereto, by and

21   through their respective counsel, that the above-entitled matter be dismissed with

22   prejudice as to Defendant ASHLEY KOMASCAR only with each party to bear their

23   own fees and costs.

24   Dated: January 30, 2020                        Dated: February do , 2020

25

26    Is/ Chad C. Couchot
     CHAD C. COUCHOT, ESQ.                          Toney An           ite (1214172)
27   Nevada Bar #: 12946                            High DesertsStafc^Prison
     SCHUERING ZIMMERMAN & DOYLE, LLP               Plaintiff IN PRGJPER
28   Attorneys for Defendant ASHLEY KOMASCAR



     STIPULATION AND ORDER TO DISMISS ASHLEY KOMASCAR WITH PREJUDICE                -1-
 1   Dated: January 15, 2020                       Dated: January 30, 2020

 2
      /s/ Nick Crosby                                /s/ Nancy D. Savase
 3   Nick Crosby, ESQ.                             Nancy D. Savage, Esq.
     Nevada Bar #: 8996                            Nevada Bar #: 392
 4   MARQUIS AURBACH COFFING                       CITY ATTORNEYS OFFICE
     Attorneys for Defendants LVMPD                Attorneys for Defendants CITY OF
                                                   HENDERSON, J.       CHAVEZ, R.
                                                   ROBINSON,       RYAN    ADAMS,
 6                                                 ANTHONY NISWONGER,            M.
                                                   SMITH AND ACEVEDO
 7

 8

 9            Based on the stipulation of the parties, Defendant ASHLEY KOMASCAR is
                                         IT IS SO ORDERED:
10   hereby dismissed with prejudice.

11   IT IS ORDERED.

12   Dated:
                                                 DISTRICT COURT JUDGE
                                         ________________________________
13
                                         RICHARD F. BOULWARE, II
14                                       UNITED STATES DISTRICT JUDGE
15                                       DATED this 11th day of February, 2020.
16

17

18

19

20

21

22

23

24

25

26

27

28


                                                                                  -2-
     STIPULATION AND ORDER TO DISMISS ASHLEY KOMASCAR WITH PREJUDICE
 1                             CERTIFICATE OF SERVICE BY MAIL

 2              Pursuant to NRCP 5(b), I certify that the foregoing:

 3              STIPULATION AND ORDER TO DISMISS ASHLEY KOMASCAR WITH

 4   PREJUDICE

 5              Was served by mailing a copy thereof, first class mail, postage prepaid,

 6   on   the         day of February, 2020, addressed as follows:

 7
     Attorney                                  Representing       Phone/Fax/E-Mail
 8   Toney Anthony White                       Plaintiff
     (1214172)
 9   High Desert State Prison
     P.O. Box 650
10   Indian Springs, NV 89070

11

12
                                                    Qjfh irxiur
                                                   An employee of Schuering Zimmerman
                                                   & Doyle, LLP
13
                                                   1737-11400

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                                                                           -1-
